Citation Nr: 1447458	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased evaluation of the Veteran's service connected shrapnel wound scar, right hand, with neuroma dorsum, currently evaluated as 10 percent disabling.

2. Entitlement to a higher combined evaluation for the Veteran's service connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1989.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the Veteran's evaluation for his service connected shrapnel wound scar, right hand, with neuroma dorsum, to a 10 percent evaluation.

The Board points out that the Veteran had initially requested a Board hearing, however, he withdrew that request in an April 2012 statement.

The issue of an increased evaluation of the Veteran's service connected shrapnel wound scar, right hand, with neuroma dorsum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The combined evaluation of the Veteran's service-connected disability was properly calculated as 40 percent disabling prior to August 14, 2009, and as 70 percent disabling from August 14, 2009.


CONCLUSION OF LAW

The claim for a higher combined evaluation is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim bring decided on this appeal is denied as a matter of law, and another issue is being remanded, the Board finds that the VCAA does not apply.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law.).

The Veteran contends that a higher rating is warranted for his service connected disabilities.  Essentially, it appears that the Veteran is contending that his disabilities have been improperly combined.

Calculating the proper combined evaluation requires the use of 38 C.F.R. § 4.25 and the Combined Ratings Table.  38 C.F.R. § 4.25.  The Veteran was issued a copy of the Combined Ratings Table in the statement of the case.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.

To use Table I, the disabilities are arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate. The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, as an example, for a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability. 

If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity and the combined value for the first two will be found as previously described for two disabilities.  The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10, adjusting final 5's upward.  Thus, for example, if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10 which is 80 percent.  The same procedure will be employed when there are four or more disabilities.  38 C.F.R. § 4.25.

Further, the application of the bilateral factor contained in 38 C.F.R. § 4.26 provides that, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability. 

In this case, the Veteran contends that his service-connected disabilities should yield a higher evaluation.  

Reviewing the Veteran's ratings during this appeal, which was initiated by a March 2006 claim, the Veteran has been rated as 50 percent disabling for PTSD, from August 2009, 20 percent for shrapnel would of the right shoulder, 10 percent for eye iritis with abrasions, tinnitus at 10 percent, a shrapnel wound of the right hand at 10 percent, and seven other noncompensable disabilities.  The RO found the Veteran to be entitled to a 40 percent evaluation from 03/24/2006, and a 70 percent evaluation from 08/14/2009.  Therefore, the Board will consider whether the Veteran's evaluations were properly combined during these two periods.

The Board has calculated the Veteran's combined evaluation by applying the Combined Ratings Table of 38 C.F.R. § 4.25 to his compensable service-connected disabilities, as follows: Under the combined ratings table, prior to August 14, 2009, the Veteran's 20 percent shoulder disability and 10 percent iritis would combine to 28 percent.  This combines with the Veteran's tinnitus at 10 percent, to make 35 percent.  This 35 percent combines with the Veteran's 10 percent rating for a shrapnel wound of the right hand to make a 42 percent rating.  This number would be round down and warrant a 40 percent evaluation, which is the same rating the RO gave the Veteran.

For the period from August 14, 2009, the Veteran's 50 percent rating for PTSD would combine with his 20 percent shoulder evaluation, to make a 60 percent evaluation.  This, combined with the Veteran's 10 percent iritis disability would combine to a 64 percent evaluation.  This combines with the Veteran's tinnitus at 10 percent, to make a 68 percent rating.  This 68 percent combines with the Veteran's 10 percent rating for a shrapnel wound of the right hand to make a 71 percent evaluation.  This number would be round down and warrant a 70 percent evaluation, which is the same rating the RO gave the Veteran for this period.

The combined rating is not a simple matter of addition and the Board is compelled to apply the regulation. 

As the RO's calculation of the combined evaluation is in accordance with 38 C.F.R. §§ 4.25 and 4.26, there is no legal basis for a higher combined evaluation by operation of law.  Where the law and not the evidence is dispositive, the claim must be denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to a higher combined evaluation for the Veteran's service connected disabilities is denied.


REMAND

The Board regrets that a remand is warranted in this case.  Specifically, the Veteran was last examined for this disability in August 2007, over seven years ago.  Since that time, the Veteran has indicated that his disability has increased in severity.  Specifically, in a June 2009 statement, the Veteran indicated that his hand was hurting more and more, and that he possibly had increased limitation of motion due to increasing scar tissue.

As the Veteran has alleged an increase in severity of this service connected disability since his last VA examination, and since it has been over 7 years since his last Veteran examination for this disability, the Board finds it MUST be remanded in order that the Veteran may be provided with a current VA examination that accurately assesses the current level of severity of his service connected shrapnel wound scar, right hand, with neuroma dorsum.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for his service connected shrapnel wound scar, right hand, with neuroma dorsum.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records.  

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination to evaluate the Veteran's claim for increased rating for his service connected shrapnel wound scar, right hand, with neuroma dorsum.  All relevant testing should be undertaking, including range of motion testing.  The examiner should specifically note all characteristics of the Veteran's scar, including pain, and whether this disability causes limitation of motion.

3. Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


